 
 
I 
108th CONGRESS
2d Session
H. R. 4521 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mr. Renzi (for himself and Mr. Davis of Alabama) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend section 502 of the Housing Act of 1949 to allow borrowers under the rural single family housing guaranteed loan program to finance the amount of the guarantee fee. 
 
 
1.Short titleThis Act may be cited as the Financing Homes for Rural Americans Act. 
2.Authority to finance of guarantee feeSubparagraph (C) of section 502(h)(6) of the Housing Act of 1949 (42 U.S.C. 1472(h)(6)(C)) is amended by adding after and below clause (ii) the following: 
The limitation on the maximum amount of the principal obligation of a loan guaranteed pursuant to this subsection that is otherwise applicable to a loan pursuant to clause (i) or (ii) may be increased by the amount of the fee collected by the Secretary in connection with guarantee of the loan.. 
 
